Citation Nr: 0421357	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  96-13 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disorder, claimed to 
have resulted from VA treatment in December 1985.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a neck disorder, claimed to have 
resulted from VA treatment in December 1985.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a low back disorder, claimed to have 
resulted from VA treatment in December 1985.

4. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a middle back disorder, claimed to have 
resulted from VA treatment in December 1985.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on February 13, 2004, which vacated a 
March 2003 Board decision and remanded the case for 
additional development.  The Court had previously vacated an 
April 1999 Board decision as to these matters in an order 
dated July 17, 2000.  The issue initially arose from a 
January 1996 rating decision by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in November 1996.  A copy of 
the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its February 2004 order the Court granted a joint motion 
to vacate the March 2003 Board decision and remand the case 
for additional development.  The motion to remand noted, in 
essence, that the Board had not provided sufficient reasons 
and bases to support its conclusions as to the credibility 
and probative value of the evidence of record.  It was 
specifically noted that the Board had failed to discuss 
private medical opinions of record in concluding that there 
had been no additional disability as a result of the claimed 
injury and had apparently required an additional 
"incremental" element for compensation entitlement without 
discussing the authority for that requirement.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA provisions as they apply to his present appeal by 
correspondence dated in December 2001.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  As the evidence of record includes conflicting 
medical opinions pertinent to the issues on appeal, the Board 
finds an additional opinion is necessary for an adequate 
decision.

A review of the record reveals that in correspondence dated 
in January 2003, but not added to the record until sometime 
after the Board's March 2003 decision, the veteran's 
recognized representative reported the anticipated receipt of 
a statement from Dr. Beehler regarding the manifestations of 
the veteran's cervical spine disorder and left shoulder 
disability prior to the veteran's seizure in December 1985.  
As this evidence was not subsequently added to the appellate 
record nor has any explanation been provided as to why the 
evidence was not submitted, the Board finds the case must be 
remanded for additional development.  

The Board also notes that in July 2004 a brief in support of 
the veteran's claims was received from an attorney who is 
apparently associated with the law firm of the veteran's 
recognized attorney representative.  As there is no 
indication the veteran has appointed this attorney as his new 
representative or provided specific written consent for this 
attorney to participate in his appeal under the provisions of 
38 C.F.R. § 20.603(c) (2003), the Board finds further 
development is required as to this matter.

Accordingly, this case is REMANDED for the following:  

1.  An appropriate agency of original 
jurisdiction (AOJ) should notify the 
veteran, his recognized representative of 
record, and the attorney from whom a 
brief in support of the claims was 
submitted in July 2004 that VA may only 
recognize one attorney as representative 
without the specific written consent of 
the appellant under the provisions of 
38 C.F.R. § 20.603(c).  An appropriate 
period of time should be allowed for a 
response.

2.  The AOJ should request that the 
veteran either provide a statement from 
Dr. Beehler regarding the manifestations 
of his cervical spine disorder and left 
shoulder disability prior to the seizure 
in December 1985 (as indicated in the 
January 2003 correspondence) or explain 
why that evidence was not submitted.

3.  Thereafter, the veteran's claims file 
should be reviewed by a specialist in the 
field of orthopedic surgery who has not 
previously participated in this case for 
opinions (a) as to whether it is as 
likely as not any additional left 
shoulder, neck, low back, or middle back 
disabilities were incurred during or in 
association with VA treatment in December 
1995, and (b) if so, whether any 
additional disability was manifest as a 
result of any demonstrated incident of 
treatment, to include whether injuries 
were incurred as a result of a seizure 
induced by medication or as a result of 
methods of restraint during a seizure 
episode, as opposed to the natural 
progression of any pre-existing disorder.  
The claims folder must be available to, 
and must be thoroughly reviewed by, the 
examiner.  For a summary of pertinent 
facts in the case, the examiner's 
attention is directed to the JOINT MOTION 
FOR REMAND dated in February 2004.  The 
examiner must address the specific 
questions requested by this remand, 
reconcile any opinions given with the 
other evidence of record, and provide a 
complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the AOJ should review the issues on 
appeal.  The AOJ must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


